The Chief Justice, (dissenting.)
The fifth article of the statute relating to justices’ courts, provides for adjournments in various cases; and, among others', for an-adjournment by the justice on his own motion: but nothing is said, either one way or the other, about the necessity of pleading or joining an issue before the adjournment is ordered. (2 R. S. 238, art. 5.) That is regulated by the 47th section, (p. 233,) which provides, that the pleadings of the parties shall be made, and the issue joined, at the time of the first appearance of the parties before the justice; “ and where both parties have appeared, an issue shall be joined before any adjournment shall be hadexcept in the case of a warrant. This language is too explicit to leave much room for either doubt or construction; and as it is not qualified by any other branch of the statute, I think the adjournment before any issue had been joined, was irregular, and that the judgment should, for that cause, be reversed.
Judgment of the common pleas reversed, and that of the justice affirmed.